DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of a method of manufacturing a silicon carbide device, claims 1-12, in the reply filed on November, 19, 2021 is acknowledged.
Claims 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November, 19, 2021.

Claim Objections
Claim 3 is objected to because of the following informalities: please, correct antecedent basis, “first dopants” in lines 4-5 should be –the first dopants--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et. al., U.S. Pat. Pub. 2009/0272982, hereafter Nakamura.

Implanting (Fig. 20) first dopants (e. g., nitrogen) through a larger opening of a first process mask [106a] into a silicon carbide (par. [0001]) body [5a], wherein the larger opening exposes a first surface section of the Silicon carbide body; and
 forming a trench [10c] (Fig. 23) in the silicon carbide body in a second surface section exposed by a smaller opening in a second process mask [110c], 
wherein the second surface section is a sub-section of the first surface section (see Fig. 23),
wherein the larger opening and the smaller opening are formed self-aligned to each other,
wherein at least part of the first dopants form at least one compensation layer portion [6b-1] (layer [6b-1] has opposite polarity to layer [5] , so it is a “compensation layer” ) extending parallel to a trench sidewall.
Regarding claim 2, Nakamura further discloses (Figs 1-31) wherein the first dopants are implanted prior to forming the trench (Figs 22, 23), and wherein the smaller opening is formed by forming a spacer (Fig. 22, [110c]) along a sidewall of the larger opening.
Regarding claim 3, Nakamura further discloses (Figs 26-31, which has 1 more implant/etch sequence) wherein forming the trench and the at least one compensation layer portion comprises: repeating at least once an implant/etch sequence (Figs 29-31), wherein the implant/etch sequence comprises implanting first dopants through a Larger opening and forming a trench section in a section exposed by a smaller opening,
wherein the smaller opening is formed by forming a spacer along a sidewall of the larger opening, and
wherein a width of the larger opening of the ({n+1}th implant/etch sequence is equal to or smaller than a width of the smaller opening of the n-th implant/etch sequence.

Regarding claim 10, Nakamura further discloses (Figs 1-31) wherein the silicon carbide body comprises a main layer [5], wherein the main layer and the at least one compensation layer portion have complementary conductivity types, and wherein the trench extends into the main Layer (see, e.g., Fig. 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, U.S. Pat. Pub. 2014/0159144, hereafter Cheng.
	Regarding claim 1, Cheng discloses a method of manufacturing a silicon device, comprising:

forming a trench (Fig. 1D) in the silicon body in a second surface section exposed by a smaller opening in a second process mask [111], wherein the second surface section is a sub-section of the first surface section, wherein the larger opening and the smaller opening are formed self-aligned to each other, wherein at least part of the first dopants form at least one compensation layer portion [112] extending parallel to a trench sidewall.
Cheng fails to explicitly disclose a silicon carbide body. However, the selection of silicon carbide over silicon of Cheng is an obvious selection because a silicon carbide, a wide band gap semiconductor, is frequently used for power device application because of it having high carrier mobility and high operating temperatures.
Regarding claim 2, Cheng discloses everything as applied above. Cheng further discloses (Figs. 1C, 1D) wherein the first dopants are implanted prior to forming the trench (see order of steps in Fig. 1), and wherein the smaller opening is formed by forming a spacer [111] along a sidewall of the larger opening.
Regarding claim 4, Cheng discloses everything as applied above. Cheng further discloses further comprising (Fig. 1E) further comprising: 
implanting further first dopants [116] through a trench bottom of the trench,
wherein the further first dopants form a compensation bottom region extending from the trench bottom into the silicon carbide body.
Regarding claim 10, Cheng discloses everything as applied above. Cheng further discloses wherein the silicon carbide body (semiconductor body, as applied in the rejection of claim 1 above; silicon carbide body is obvious over Cheng) comprises a main layer [104], wherein the main layer and 
Regarding claim 11, Cheng discloses everything as applied above Cheng further discloses further comprising: 
forming a transistor cell (Fig. 1I) that comprises a source region [106] and a body region [107] ,
wherein the source region and the body region form a pn junction (par. [0039]), and
wherein the source region and the body region are formed between a first surface of the silicon carbide (obvious over silicon carbide body, as applied in the rejection of claim 1 above) body and the at least one compensation layer portion [112], [114], [116].

Claims 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, U.S. Pat. Pub. 2014/0159144, hereafter Cheng, in view of Blanchard, U.S. Pat. Pub. 2004/0157384, hereafter Blanchard.
Regarding claim 3, Cheng discloses everything as applied above. Cheng fails to explicitly disclose wherein forming the trench and the at least one compensation layer portion comprises: 
repeating at least once an implant/etch sequence, wherein the implant/etch sequence comprises implanting first dopants through a Larger opening and forming a trench section in a section exposed by a smaller opening,
wherein the smaller opening is formed by forming a spacer along a sidewall of the larger opening, and
wherein a width of the larger opening of the {n+1}th implant/etch sequence is equal to or smaller than a width of the smaller opening of the n-th implant/etch sequence.
However, Blanchard discloses (Figs 5(a)-5(f), see Fig. 5(d) in particular, 5(f) for implanting) wherein forming the trench and the at least one compensation layer portion comprises: 

wherein the smaller opening is formed by forming a spacer along a sidewall of the larger opening, and
wherein a width of the larger opening of the {n+1}th implant/etch sequence is equal to or smaller than a width of the smaller opening of the n-th implant/etch sequence.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Cheng to produce additional repetitive sequences as taught by Blanchard, because Blanchard teaches (par. [0023], last sentence) that the vertical DMOS device so manufactured can have reduced layer thickness with the same other parameters.
Regarding claim 5, Cheng discloses everything as applied above. Cheng fails to explicitly disclose wherein the first dopants are implanted after forming the trench.
However, Blanchard discloses (Fig. 5(f)) wherein the first dopants are implanted after forming the trench.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to interchange the order of implantation and forming the trench, because, as shown by Blanchard, the same structure can be obtained. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP, Latest Edition, 2144.04.IV.C)
Regarding claim 6, Cheng in view of Blanchard discloses everything as applied above. Blanchard further discloses (Figs 5(d)-5 (f) ) wherein the larger opening is formed by widening the smaller opening
(the larger opening for ion implantation is formed by removing inner layers [524] in Fig. 5 (d)).

Regarding claim 8, Cheng in view of Blanchard discloses everything as applied above. Blanchard further discloses (Fig. 5 (d)) wherein the smaller opening of the (n+1}th etch sequence is formed by forming a spacer [524] along a sidewall of the smaller opening of the n-th etch sequence.

Allowable Subject Matter
Claims 9 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art of record fails to disclose or make obvious:
implanting auxiliary dopants into the silicon carbide body, 
wherein the auxiliary dopants and the first dopants have complementary conductivity types,
wherein implanting the auxiliary dopants comprises an ion beam implantation with the ion beam tilted with respect to a vertical direction, and
wherein the implanted auxiliary dopants form compensation adjustment regions at opposite sides of the trench sections.
Regarding claim 12, the prior art of record fails to disclose or make obvious:
further comprising: after forming the trench, implanting supplementary dopants of the conductivity type of the first dopants into the Silicon carbide body,


wherein the implanted supplementary dopants form connection regions, and
wherein each connection region is in contact with and/or overlaps two neighboring compensation layer portions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: analogous prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

/VICTOR V BARZYKIN/               Examiner, Art Unit 2817